Citation Nr: 1030950	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-19 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic stress 
disorder (PTSD), or as a result of undiagnosed illness.

2.  Entitlement to service connection for a lung disorder, to 
include asthma and chronic obstructive pulmonary disease (COPD), 
to include as a result of undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1990 to July 1993. 

This appeal comes to the Board of Veterans' Appeals (Board) from 
a March 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina, 
which, inter alia, denied the Veteran's claims for service 
connection for hypertension and a lung disorder.   During the 
pendency of this appeal, jurisdiction of the claims folder was 
transferred to the RO in Montgomery, Alabama. 

The Veteran completed an appeal of his claim for service 
connection for headaches; however, this claim was granted by the 
March 2009 rating decision.  The grant of service connection for 
headaches was a complete grant of the benefits which had been 
sought on appeal.  See Grantham v. Brown, 114 F.3d 1156. 1158-59 
(Fed. Cir. 1997) (the Veteran must separately appeal downstream 
issues).  As such this issue is no longer on appeal.

In October 2006, the Veteran testified at a hearing at the RO in 
Montgomery, Alabama, before a Decision Review Officer (DRO).  A 
copy of this transcript has been associated with the record. 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the Veteran's claims for service 
connection for hypertension and a lung disorder, the Board finds 
that additional development of the evidence is required.

In disability compensation (service-connection) claims, the VA 
must provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  See also McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  

Regarding the Veteran's claim for service connection for a lung 
disorder, the Veteran has claimed that he experiences a breathing 
disorder due to his service.  See the Veteran's March 2004 claim.  
The Veteran's medical record shows that he was provided with 
pulmonary lung test in November 2004, which indicated that the 
Veteran is experiencing a severe obstructive lung defect; 
although there is no diagnosis or etiology provided with the 
record.  However, a general VA medical examination in November 
2004, reviewed the Veteran's history of a "respiratory 
disturbance" beginning around 1992 or 1993 and diagnosed the 
Veteran with "COPD (asthma)."  Furthermore, the Veteran has 
submitted a private treatment record dated in March 2006 which 
indicates a diagnosis of and treatment for bronchitis at that 
time.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(noting that the requirement of a current disability is satisfied 
when the claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim and that a claimant may be granted service connection even 
though the disability resolves prior to the Secretary's 
adjudication of the claim).  However, the Board also notes that 
the Veteran's lungs have been examined and found to be normal a 
number of times both during and after his service.  See the 
Veteran's pulmonary function report of August 1992, separation 
examination of May 1993, and the private treatment records dated 
in January 2004, and March and November 2006.

Specifically, the Veteran has indicated that he experiences COPD 
and asthma, which occurred in service, and/or were caused by 
exposure to dust and smoke during service in Southwest Asia.  See 
the Veteran's April 2005 notice of disagreement (NOD), June 2006 
substantive appeal (VA Form 9), and the October 2006 DRO hearing 
transcript pges. 6-8, 12.  The Veteran is competent to state that 
he was exposed to dust and smoke during his service in Southwest 
Asia.  38 C.F.R. § 3.159(a)(2).  Further, his testimony is 
credible in consideration of the grant of service connection for 
PTSD due specifically to service in Southeast Asia during the 
Persian Gulf War, as well as his DD Form 214 which indicates 
medals and awards consistent with service in Southwest Asia.  As 
such, exposure to dust and smoke is consistent with the records 
of the Veteran's service.

Regarding the history of his disorder, the Veteran service 
treatment records (STRs) indicate that he was treated for dyspnea 
in August 1992, with a note of a history of hyperventilation in 
his May 1993 report of medical history.  As noted above, the 
Veteran was provided with a VA medical examination in November 
2004 with an assessment that included COPD and asthma; however, 
this examination concluded that the examiner was "unable to find 
a correlation between his above symptoms/diagnoses... and his Gulf 
War service.  The etiology of his symptoms and diagnoses are 
unknown."  Since this examination, the Veteran has provided 
relevant evidence, particularly by in statements that he was 
exposed to due to missions in contaminated air from "dust 
storms," and "oil wells."  See the Veteran's June 2006 VA Form 
9, and the October 2006 DRO hearing pges. 6-8, 12.  Finally, the 
Board also notes that the Veteran has raised the possibility that 
his disorders are due to an undiagnosed illness.  See the 
Veteran's March 2004 claim.

The examiner's statement that the etiology of his symptoms and 
diagnoses is "unknown" is inadequate to address the Veteran's 
contentions without further explanation as to why this is so.  
See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (holding that 
when an examiner provides a statement that etiology cannot be 
determined, the examiner should clearly identify what cannot be 
determined, i.e., whether or not the answer cannot be determined 
from current medical knowledge, or if the actual cause cannot be 
selected from multiple potential causes).  

Therefore, although the VA medical examiner provided a thorough 
review of the medical history of the Veteran's lung disorder, the 
necessary rationale is not provided with the examiner's 
conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (a medical opinion that contains only data and conclusions 
is accorded no weight).  A medical opinion must support its 
conclusion with an analysis the Board can consider and weigh 
against other evidence in the record.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  Furthermore, when the VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Under the above 
caselaw, the VA medical examination of November 2004 failed to 
adequately address the issue of direct service connection for a 
lung disorder, and also failed to provide an adequate rationale 
for the opinion provided regarding probability that any current 
lung disorder is connected to the Veteran's military service, 
including the Veteran's service in Southeast Asia.  Accordingly, 
the Veteran must be provided a new VA examination regarding his 
claim of service connection for a lung disorder which provides an 
adequate opinion and rationale for the Board to review.

Second, a further VA medical examination and opinion are required 
regarding the Veteran's claim for service connection for 
hypertension.  Service connection may be established on a 
secondary basis for a disability, shown to be proximately due to, 
or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  

The Veteran first raised his claim for service connection for 
hypertension as due to an undiagnosed illness under 38 C.F.R. 
§ 3.317.  See the Veteran's March 2004 claim.  However he has 
also indicated that his hypertension is secondary to or 
aggravated by his PTSD.  See the Veteran's June 2006 NOD, the DRO 
hearing transcript pges. 4, 12, and the Veteran's February 2008 
statement.  The Veteran has also provided a private treatment 
record dated in January 2008 which states that the Veteran's 
hypertension "may be caused by the PTSD or maybe [sic] 
aggravated by the PTSD."  The Veteran is not competent to 
indicate that his PTSD aggravates his hypertension, as this is 
the type of determination requiring medical skill or knowledge.  
38 C.F.R. § 3.159(a)(2).  Furthermore, the January 2009 medical 
record indicates that the Veteran's PTSD may aggravate the 
Veteran's hypertension, but does not provide a conclusive 
rationale or opinion in this regard.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295.

The Veteran was provided with a VA medical examination in 
December 2009 which indicated that the Veteran's hypertension may 
be "more related to his genetic component and mostly has to do 
with his idiopathic hypertension."  The Veteran was also 
provided with a VA medical examination in January 2009 which 
stated that the Veteran's PTSD is less likely as not a cause of 
his hypertension, "because PTSD is not a known cause of 
hypertension."  The examiner further stated that, according to 
the literature, over 90 percent of hypertension has no identified 
cause.  As such, these opinions indicate that the Veteran's 
hypertension is either due to a genetic component, or to a 
medically unidentifiable cause, but do not address whether or not 
the Veteran's PTSD aggravates his hypertension beyond its natural 
progression.  

The Board is required to consider all issues raised by the 
claimant or by the evidence of record.  Robinson v. Mansfield, 21 
Vet. App. 545, 552 (2008).  When determining service connection, 
all theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  When the VA undertakes to provide a medical examination 
or obtain a medical opinion, it must ensure that the examination 
or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. at 
312; see also Stefl v. Nicholson, 21 Vet. App. at 123.  As such, 
although the AOJ provided the Veteran with VA medical 
examinations and opinions in December 2008 and January 2009, 
these opinions have not addressed whether or not the Veteran's 
hypertension is aggravated by his service-connected PTSD.

Therefore, the evidence of record is inadequate to allow the 
Board to fully review the Veteran's claim for service connection 
for hypertension, either as secondary to or aggravated by his 
service-connected PTSD, because none of the medical opinions of 
record have provided a sufficient opinion and rationale regarding 
whether or not the Veteran's hypertension is secondary to, or 
aggravated beyond its "natural progress" by, his service-
connected PTSD.  Given the caselaw requiring an examination which 
is adequate for rating purposes, a new VA medical opinion is 
needed to determine whether or not the Veteran's service-
connected PTSD causes or aggravates the Veteran's hypertension 
beyond the natural progression of the disease.

Accordingly, the case is REMANDED for the following action:

1.	Provide the appellant with a new VA 
examination, by an appropriate specialist, 
to determine the nature and etiology of 
any current lung disorder.  The Veteran is 
hereby advised that failure to report for 
his scheduled VA examination, without good 
cause, may have adverse consequences for 
his claim.  

	The examination should include any 
diagnostic testing or evaluation deemed 
necessary before providing a diagnosis and 
etiology of any current lung condition.  
The claims file, including a complete copy 
of this remand, must be made available for 
review of his pertinent medical history - 
including, in particular:  the Veteran's 
in-service treatment for shortness of 
breath (documented in August 1992 and the 
Veteran's separation history in May 1993); 
the November 2004 VA medical treatment 
record and examination which diagnosed the 
Veteran with an obstructive lung defect, 
COPD, and asthma; as well as the medical 
records and tests which have indicated 
that the Veteran's lungs were normal.  The 
examination report must indicate whether 
such review was accomplished.  The 
examiner should reconcile the medical 
history of the Veteran contained in the 
claims file, along with any history 
provided by the Veteran himself, and 
provide a complete history of any current 
lung disorder.

	After doing this, the examiner should then 
answer the following question:  is it at 
least as likely as not (a 50 percent or 
greater likelihood) that any current lung 
disorder is caused by, aggravated by, or 
otherwise related to the Veteran's service 
from July 1990 to July 1993, including due 
to any exposure to air contaminated by 
dust or smoke during service in Southeast 
Asia? 

	The examiner should also comment on 
whether or not the Veteran's current 
symptoms and manifestations of a lung 
disorder should be classified as an 
undiagnosed illness.

	Any opinions expressed by the examiner 
must be accompanied by an explanation of 
the rationale for the opinion expressed.  
If the examiner cannot provide such an 
opinion, this should be clearly stated, 
and the reasons such an opinion cannot be 
provided must also be provided in the 
examination report.  

	The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

2.	Provide the Veteran with a new VA 
examination, by an appropriate specialist, 
to determine the nature and etiology of 
his hypertension.  The Veteran is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences for 
his claim.  The examiner must specifically 
answer the following questions:

A)	Is it at least as likely as not that 
the Veteran's currently diagnosed 
hypertension is caused by his 
service-connected PTSD?

B)	Is it at least as likely as not that 
the Veteran's currently diagnosed 
hypertension is aggravated beyond 
its natural progression by his 
service-connected PTSD?  

C)	The examiner should also comment on 
whether or not the Veteran's current 
symptoms and manifestations of his 
hypertension should be classified as 
an undiagnosed illness.

	In answering these questions, the 
physician should address the history 
of the Veteran's hypertension, and the 
history and current state of his 
service-connected PTSD.  The examiner 
must address the private treatment 
record of January 2008 which indicates 
that his hypertension may be related 
to or aggravated by his PTSD, as well 
as the VA medical examinations of 
December 2008 and January 2009.  

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable, based on the evidence of 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible.  

3.	Then review the appellant's claims file 
and ensure that the foregoing development 
action has been conducted and completed in 
full, and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be 
undertaken prior to further adjudication.

4.	After completing the above development, 
the AOJ should readjudicate the issues on 
appeal, considering any new evidence 
secured since the March 2009 supplemental 
statement of the case (SSOC). 

Adjudication of the claim for service 
connection for hypertension must consider 
the applicability of aggravation of a 
nonservice-connected disorder by a 
service-connected disorder as provided in 
38 C.F.R. § 3.310(a) (2009) and Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  If 
this claim is not granted to the 
appellant's satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


